Name: 79/846/EEC: Council Decision of 9 October 1979 appointing the members and alternate members of the Advisory Committee on Medical Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-10-16

 Avis juridique important|31979D084679/846/EEC: Council Decision of 9 October 1979 appointing the members and alternate members of the Advisory Committee on Medical Training Official Journal L 260 , 16/10/1979 P. 0012 - 0013****( 1 ) OJ NO L 167 , 30 . 6 . 1975 , P . 17 . ( 2 ) OJ NO L 101 , 15 . 4 . 1976 , P . 51 . COUNCIL DECISION OF 9 OCTOBER 1979 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON MEDICAL TRAINING ( 79/846/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 75/364/EEC OF 16 JUNE 1975 SETTING UP AN ADVISORY COMMITTEE ON MEDICAL TRAINING ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , HAVING REGARD TO COUNCIL DECISION 76/385/EEC OF 6 APRIL 1976 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON MEDICAL TRAINING ( 2 ), FOR THE PERIOD 6 APRIL 1976 TO 5 APRIL 1979 , WHEREAS EACH OF THE GOVERNMENTS OF THE MEMBER STATES HAS SUBMITTED A LIST OF CANDIDATES FOR THE REPLACEMENT OR RENEWAL OF THE TERM OF OFFICE OF THESE MEMBERS AND ALTERNATE MEMBERS ; WHEREAS IN VIEW OF ITS SPECIAL POSITION , LUXEMBOURG WILL DESIGNATE IN PLACE OF EXPERTS FROM UNIVERSITY MEDICAL FACULTIES EXPERTS PROPOSED BY THE COMMISSION D ' HOMOLOGATION ( STANDARDIZATION COMMITTEE ) FOR FOREIGN MEDICAL DIPLOMAS , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE FOLLOWING HAVE BEEN APPOINTED MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON MEDICAL TRAINING FOR THE PERIOD 6 APRIL 1979 TO 5 APRIL 1982 : A . EXPERTS FROM THE PRACTISING PROFESSION // // MEMBER // ALTERNATE MEMBER // BELGIUM : // MR ANDRE WYNEN // MR MARC DEKESEL // GERMANY : // MR HANS-JOACHIM SEWERING // MR WOLFGANG BECHTOLDT // DENMARK : // MR ERIK HENRICHSEN // MR MOGENS K . HANSEN // FRANCE : // MR AUTIN // MR POUYAUD // IRELAND : // MR P . A . FARRELLY // MR C . GALVIN // ITALY : // MR ANTONIO SPINELLI // MR BRUNO BARUCHELLO // LUXEMBOURG : // MR MATHIAS DEMOULLING // MR GUY MEISCH // NETHERLANDS : // MR C . L . C . VAN NIEUWENHUIZEN // MR J . I . VAN DER LEEUW // UNITED KINGDOM : // MR ROGER BREARLEY // MR J . C . CAMERON // B . EXPERTS FROM THE MEDICAL FACULTIES OF THE UNIVERSITIES // // MEMBER // ALTERNATE MEMBER // BELGIUM : // MR JOZUE VANDENBROUCKE // MR ANDRE CASTERMANS // GERMANY : // MR EDUARD SEIDLER // MR CLAUS HINRICHSEN // DENMARK : // MR BENT SOERENSEN // MR JOHANNES MELCHIOR // FRANCE : // MR RAPIN // MR BORDE // IRELAND : // MR P . N . MEENAN // MR J . S . MCCORMICK // ITALY : // MR ALESSANDRO BERETTA ANGUISSOLA // MR RAFFAELLO CORTESINI // LUXEMBOURG : // MR MARIO DICATO // MR HENRI KUNTZINGER // NETHERLANDS : // MR F . VAN FAASSEN // MR M . T . JANSEN // UNITED KINGDOM : // MR R . WHELAN // MR STANLEY CLAYTON // C . EXPERTS FROM THE COMPETENT AUTHORITIES OF THE MEMBER STATES // // MEMBER // ALTERNATE MEMBER // BELGIUM : // MR PIETER DE SCHOUWER // MRS YVONNE ROMBOUTS // GERMANY : // MRS MARILENE SCHLEICHER // MR GEORG SCHOLZ // DENMARK : // MR HANS KARLE // MR ERNST GOLDSCHMIDT // FRANCE : // MR DORMONT // MR PIERRE LABROUSSE // IRELAND : // MR A . WALSH // MR M . P . BRADY // ITALY : // MR CARLO VETERE // MR VITO DI LEO // LUXEMBOURG : // MR JOS . KOHL // MRS PIERRETTE HUBERTY-KRAU // NETHERLANDS : // MR N . J . DERSJANT // MR F . A . VORST // UNITED KINGDOM : // MR J . N . WALTON // MR J . J . A . REID // DONE AT LUXEMBOURG , 9 OCTOBER 1979 . FOR THE COUNCIL THE PRESIDENT D . O ' MALLEY